Citation Nr: 0612655	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-28 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a myocardial infarction 
as being proximately due to or the result of the service 
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from April 1970 to August 
1973.

This appeal arises from a January 2004 rating decision of the 
Roanoke, Virginia Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a myocardial infarction.  The veteran 
maintains that he suffered a myocardial infarction in March 
2003 as a result of his service connected PTSD symptoms that 
had increased due to the events that were transpiring in the 
war in Iraq.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Service connection may be granted for a disability that is 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310 (2005).  It was further 
determined in the case of Allen v. Brown, 7 Vet. App. 439 
(1995), that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if a disability was 
aggravated by a service-connected disability.  

The duty to assist includes obtaining available records which 
are relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  All of the veteran's current treatment 
records should be obtained to include those from the Salem VA 
medical center and from Cardiology Associates of Virginia.  

In this case, following the gathering of all current 
treatment records, the veteran should be provided a VA heart 
examination with a medical opinion as to the etiology of the 
veteran's March 2003 myocardial infarction to include whether 
the myocardial infarction was secondary to the service 
connected PTSD or; in the alternative, whether the service 
connected PTSD aggravated an existing cardiovascular 
disability thereby triggering the myocardial infarction.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Salem VA medical center 
and from Cardiology Associates of 
Virginia.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should then schedule the 
appellant for a VA heart examination by 
a physician who has the appropriate 
expertise to evaluate the veteran's 
claim.  The claims file must be reviewed 
by the physician prior to the 
examination and all necessary diagnostic 
tests should be accomplished, if deemed 
necessary.  Based on a complete review 
of the claims folder and the current 
examination, the physician should 
provide an opinion as to whether it is 
at least as likely as not that a 
myocardial infarction a) was proximately 
due to the service connected PTSD; or b) 
whether the service connected PTSD 
permanently aggravated an existing 
cardiovascular disability thereby 
triggering the myocardial infarction.  
(In answering these questions, the 
physician must use the standard of proof 
provided by the Board.)  In addition, 
the physician should reconcile any 
medical conclusion that conflicts with 
an opinion previously of record and all 
factors upon which the VA opinion is 
based must be set forth in the written 
report.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






